 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         SCOTT WESLEY HUMPHREYS,
                                                           CASE NO. 3:18-cv-05736-RJB-JRC
11                                Plaintiff,
                                                           ORDER GRANTING APPLICATION
12                 v.                                      TO PROCEED IN FORMA PAUPERIS
                                                           AND DIRECTING INSTITUTION TO
13         LUKE BURGHER,                                   CALCULATE, COLLECT, AND
                                                           FORWARD PAYMENTS
14                                Defendant.

15

16          The Court, having reviewed plaintiff's application to proceed in forma pauperis does

17   hereby find and ORDER.

18          (1)     Plaintiff’s declaration indicates he is unable to afford the court’s filing fee or give

19   security therefore. Accordingly, plaintiff’s application to proceed as a pauper is GRANTED.

20   As set forth below, an initial partial filing fee will be collected, and plaintiff is required to

21   make monthly payments of 20 percent of the preceding month’s income credited to his/her

22   account until the full amount of the filing fee is satisfied.

23

24
     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS AND DIRECTING INSTITUTION
     TO CALCULATE, COLLECT, AND FORWARD
     PAYMENTS - 1
 1          (2)       Pursuant to 28 U.S.C. § 1915 and plaintiff’s approved application to proceed in

 2   forma pauperis, the agency having custody of the above named plaintiff is directed to calculate

 3   an initial partial filing fee equal to 20 percent of the greater of -- the average monthly deposits to

 4   the prisoner’s account or the average monthly balance in the prisoner’s account for the 6-month

 5   period immediately preceding the date of this Order. The initial partial filing fee should be

 6   forwarded to the court clerk as soon as practicable.

 7          Subsequently, if the prisoner’s account exceeds $10.00, each month the agency is

 8   directed to collect and forward payments equal to 20 percent of the prisoner’s preceding month’s

 9   income credited to the prisoner’s account. In the event that the monthly payment would reduce

10   the prisoner’s account below $10.00, the agency should collect and forward only that amount

11   which would reduce the prisoner’s account to the $10.00 level. Please note that this $10.00 limit

12   does not apply to the initial partial filing fee described above. Finally, the monthly payments

13   should be collected and forwarded to the court until the entire filing fee ($350.00) for this matter

14   has been paid.

15          (3)       The Clerk is directed to send copies of this Order and the Pro Se Instruction Sheet

16   to plaintiff, and a copy of this Order along with a copy of plaintiff’s Acknowledgment and

17   Authorization portion of the IFP application to the Prison Litigation Reform Act (“PLRA”)

18   contact person, the inmate account manager at the agency having custody of plaintiff.

19          Dated this 29th day of October, 2018.

20

21
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
22

23

24


     -2
